Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 02/01/2021.
Claims 1, 8, 9, 13, 16, 17, and 20 have been amended and are hereby entered.
Claim 7 has been canceled.
Claims 1-6 and 8-20 are currently pending and have been examined.
This action is made FINAL.
Response to Arguments
Applicant’s arguments, see page 10, filed 02/01/2021, with respect to the specification objections to [0059], [0069], and [0071] have been fully considered and are persuasive.  The objections to the specification have been withdrawn. Applicant is correct that Examiner mistakenly referred to [0071] as [0070].
Applicant’s arguments, see pages 10-11, filed 02/01/2021, with respect to the claim interpretation of “control unit” and “lift mechanism” have been fully considered but are not persuasive. The “Claim Interpretation” section of Applicant’s remarks appears to be rebutting the 112(f) interpretation of these limitations, but the arguments are focused on structure provided by the specification and not on any potential structure taught in the claims or structure that would be known to one of ordinary skill in the art. Applicant is correct that sufficient structure is disclosed in the specification to render these limitations definite. Going through the three prong test for 112(f) interpretation, “control unit” and “lift mechanism” are non-structural terms/substitute for “means” (prong 1). Both “control unit” and “lift mechanism” are modified by functional language “configured to…” in claims 1, 6 and 13-20 for “control unit” and claims 9 and 20 for “lift mechanism” (prong 2). Finally, as discussed below, both “control unit” and “lift mechanism” are not modified by sufficient structure in the claims for performing the claimed 
Applicant’s arguments, see pages 11-12, filed 02/01/2021, with respect to the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections of claims 6 and 13-19 have been fully considered and are persuasive. Paragraph [0050] of Applicant’s as-filed specification sufficiently discloses and makes definite the term “optimal route”. The 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections of claims 6 and 13-19 has been withdrawn.
Applicant’s arguments, see pages 12-13, filed 02/01/2021, with respect to the 35 U.S.C. 112(b) antecedent basis rejection of claims 16-17 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of claims 16-17 has been withdrawn.
Applicant’s arguments, see pages 13-18, filed 02/01/2021, with respect to the 35 U.S.C. 101 rejection of claims 13-19 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 13-19 has been withdrawn. 
In particular, the “transporting” limitation of claim 13 integrates the abstract idea of Certain Methods of Human Activity including commercial interactions into a practical application of controlling the movement of a receptacle between stations via a guideway.
Applicant’s arguments with respect to prior art rejections of claims 1, 13 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, Zayas is not relied upon to teach a hook member in claims 1 and 20, and Zayas is not relied upon to teach computing an optimal route based on the number and delivery locations of receptacles currently in operation, a number of turns the vehicles need to take to reach the destination, and
Examiner would like to note, regarding Applicant’s argument that Zayas does not teach that the conveying mechanism comprises “at least one wheel” on page 19 of the 02/01/2021 Amendment, that Zayas having a propulsion dolly with two wheels does teach the claimed conveying mechanism because “two” reads on “at least one”. As currently claimed, the conveying mechanism does not need to be able to function with both one wheel and more than one wheel. Either embodiment is enough to read on the claim as currently written.
 Applicant’s arguments with respect to prior art rejections of dependent claims 2, 5, 6 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior 35 U.S.C. 102(a)(1) rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to prior art rejections of dependent claims 4 and 16; 10, 14 and 17; and 11-12 and 18-19 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior 35 U.S.C. 103 rejections of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “the control unit” in claims 1, 6, and 13-20 and “lift mechanism” of claims 9 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Regarding the “control unit,” the functional language in both claims 1 and 20 is “configured to operate each receptacle…” The functional language of claim 6 is “configured to determine an optimal route…” Claims 13-19 each list functions of the control unit without providing sufficient structure for the control unit. The fact that claims 1 and 20 state the control unit is “communicably coupled with one or more computing devices for receiving a delivery information pertaining to the package” does not lend sufficient structure to the control unit. The structure recited in the specification for the control can be found in [0051] “the server 116 may be a control unit or a processor” as well as Fig. 6 and its description in [0064]-[0070].
Regarding the “lift mechanism,” the functional language of claim 9 is “configured for suspending each receptacle…” The functional language of claim 20 is “configured to suspend 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zayas (U.S. Pre-Grant Publication 2012/0055367, hereafter known as Zayas) in view of Timperman (U.S. Pre-Grant Publication 2011/0011298, hereafter known as Timperman).
Regarding claim 1, Zayas teaches:
A package delivery system (see Fig. 3 element 19 and [0054] “freight modules can be any size and take any shape as long as they fit within the tracks boundaries” as well as Fig. 11 and [0063] "FIG. 11 is a schematic plan view of the tracks layout for leaving and picking up passengers at institutional, commercial and public spaces...Freight vehicles can use the same tracks layout for loading and unloading modules inside a warehouse.")
the system comprising: one or more receptacles, each receptacle of the one or more receptacles configured to store a package and conveyable on a guideway network between a first station and a second station (see Fig. 1 element 19 and [0054] "freight modules can be any size and take any shape as long as they fit within the tracks boundaries and are able to traverse the curved and inclined track sections"; Fig 11 and [0063] "FIG. 11 is a schematic plan view of the tracks layout for leaving and picking up passengers at institutional, commercial and public spaces...Freight vehicles can use the same tracks layout for loading and unloading modules inside a warehouse”; and Fig. 13 and 14 and [0064] "FIG. 13 is a schematic plan view of several track layouts for leaving and picking up passengers and parking vehicles in suburban residential developments…Freight vehicles can use a tracks layout similar to the one shown in FIG. 14 for loading and unloading of modules at buildings, a warehouse or a stockpile yard.")
the guideway network including a first set of guideways for allowing transportation of each receptacle of the one or more receptacles between the first station and the second station (see Fig 3 and [0045] disclose guideway design and Fig 13 and Fig 14 show a diagram for a first set of guideways between stations with lines with arrows.)
and a second set of guideways for parking the one or more receptacles on either of the first station and the second station (see Fig. 11-14 showing vehicles parked on a separate set of guideways and [0063] "FIG. 11 is a schematic plan view of the tracks layout for leaving and picking up passengers at institutional, commercial and public spaces...Freight vehicles can use the same tracks layout for loading and unloading modules inside a warehouse" and [0064] “Freight vehicles can use a tracks layout similar to the one shown in FIG. 14 for loading and unloading of modules at buildings, a warehouse or a stockpile yard”)
a control unit communicably coupled with one or more computing devices for receiving a delivery information pertaining to the package (see [0060] “An exterior control panel (not shown) or a remote control is used with freight modules to allow an operator to program a trip…a computer on board each vehicle to use a navigation software to determine the 
the control unit configured to operate each receptacle of the one or more receptacles corresponding to the delivery information received from the one or more computing devices for delivering the package (see [0060] “An exterior control panel (not shown) or a remote control is used with freight modules to allow an operator to program a trip…a computer on board each vehicle to use a navigation software to determine the exact position of a vehicle at any time and program the fastest way to a destination” and [0062] "The propulsion dolly motor will slow down or speed up controlled by a computer on board each vehicle”)
a conveying mechanism configured to each receptacle of the one or more receptacles (see Figure 2, element 4 and [0047] "A vehicle consists of three main parts: a propulsion dolly, a passengers or freight transportation module and a hanger to suspend the module from the dolly.")
the conveying mechanism being engaged to a guideway in the first set of guideways for transportation of the one or more receptacles between the first station and the second station along the guideway (see Fig 2 element 4 engaged on steel rails 3. and [0044] "the steel rails 3 that form a single track for the propulsion dolly 4 to roll within")
wherein the conveying mechanism comprises at least one wheel mounted on the guideway of the first set of guideways (see Fig 2 and 3 element 4 and [0048] "A propulsion dolly 4 in FIGS. 2 & 3 has two in-line wheels to roll along the tracks")
However, Zayas does not teach that at least one wheel is mounted on the guideway of the first set of guideways via a hook member
the system comprising: one or more receptacles, each receptacle of the one or more receptacles configured to store a package and conveyable on a guideway network between a first station and a second station (see [0060] “It will be understood that, as a streamlined vehicle 10 travels along guideway 12” as well as Fig. 32 and [0080] “FIG. 32 illustrates potential fundamentals for integrating an intercity network with an inner urban network using Cincinnati, Ohio as an example. Solid black lines indicate the intercity network connecting downtown Cincinnati to neighboring large cities. Smaller towns and population centers in the vicinity of Cincinnati are connected by a local system illustrated in heavy broken lines.”)
a conveying mechanism configured to each receptacle of the one or more receptacles (see Fig. 9 element 14, Fig. 2 element 18  and [0059] “various embodiments include a streamlined vehicle 10 that is suspended from a substantially flexible concave elevated guideway 12 by a truck system 14 that is pivotally connected through bearings 16 to at least one, and preferably two, hangers 18.”)
the conveying mechanism being engaged to a guideway in the first set of guideways for transportation of the one or more receptacles between the first station and the second station along the guideway (see Fig. 9 and [0064] “Each wheel 56 could also incorporate its own electric motor, the plurality of which would more than propel and stop a streamline vehicle 10”)
wherein the conveying mechanism comprises at least one wheel mounted on the guideway of the first set of guideways via a hook member
It would have been obvious to one of ordinary skill in the art to incorporate the concave guiderails and the conveying mechanism that mounts the at least one wheel of via a hook member of Timperman into the system of Zayas. As Timperman states in [0013] “The concentric structure of the wheeled trucks and guideway permit the passenger vehicle to perform as a pendulum. Consequently the guideway does not have to resist torque loads and the passenger vehicle will always make coordinated turns.” Thus, the guiderails of Zayas and Timperman are not subjected to the torque they would need to resist in the system of Zayas. 
Regarding claim 2, Zayas and Timperman teach all of the limitations of claim 1 as shown above. Zayas further teaches:
the first station is a receiving location of the package and the second station is a delivery location of the package (see Fig. 11 and [0063] "Freight vehicles can use the same tracks layout for loading and unloading modules inside a warehouse” as well as Fig. 14 and [0064] "Freight vehicles can use a tracks layout similar to the one shown in FIG. 14 for loading and unloading of modules at buildings, a warehouse or a stockpile yard")
Regarding claim 3, Zayas and Timperman teach all of the limitations of claim 1 as shown above. Zayas further teaches:
one or more intermediate guideways, configured for interconnecting each of the first set of guideways and the second set of guideways (see Fig. 13, elements 38 and 39 and [0064] “These layouts provide either an entrance and exit track section 38 or a private loop 39.”) 
However, Zayas does not teach using switches to connect the first and second set of guideways via intermediate guideways. Timperman teaches:
 (see switches of Fig. 10-12 and [0072]-[0073], especially [0072] “If the streamline vehicle 10 is to transfer to the secondary guideway 68, then transition member 74 will move downward 
One of ordinary skill in the art would have recognized that applying the known technique of Timperman to Zayas and Timperman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Timperman to the teaching of Zayas and Timperman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such interconnecting different sets of guideways via a switching mechanism. Further, applying interconnecting different sets of guideways via a switching mechanism to Zayas and Timperman would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient changing of guideways for conveying mechanisms in the combination of Zayas and Timperman as described in the claim 1 rejection.
Regarding claim 5, Zayas and Timperman teach all of the limitations of claim 1 as shown above. Zayas further teaches:
the delivery information received by the control unit from the one or more computing devices comprises a delivery location and instructions pertaining to the package to be delivered (see [0060] "Once inside a module all a passenger has to do to get to it's destination is to provide a verbal or panel command to program the vehicle to drive itself to a destination. An exterior control panel (not shown) or a remote control is used with freight modules to allow an operator to program a trip.")
Regarding claim 6, Zayas and Timperman teach all of the limitations of claim 5 as shown above. Zayas further teaches:
the control unit is configured to determine an optimal route in the first set of guideways for each receptacle of the one or more receptacles (see [0060] "Location markers and 
based on the delivery information received from the user and location of each receptacle of the one or more receptacles travelling on each of the first set of guideways (see [0060] ""Once inside a module all a passenger has to do to get to it's destination is to provide a verbal or panel command to program the vehicle to drive itself to a destination. An exterior control panel (not shown) or a remote control is used with freight modules to allow an operator to program a trip… Location markers and conventional electronic signals in the tracks along with sensors in the vehicles allow a computer on board each vehicle to use a navigation software to determine the exact position of a vehicle at any time and program the fastest way to a destination…The information is relayed wireless and over cable to computers at a master control that identifies each vehicle then handles and monitors vehicular flow along the tracks networks or trackways.")
Regarding claim 8, Zayas and Timperman teach all of the limitations of claim 1 as shown above. Zayas further teaches:
each of the at least one wheel is coupled to a motor powered by a power source configured on each receptacle of the one or more receptacles for actuation, to enable transportation of the one or more receptacles between the first station and the second station (see [0050] "An electric motor in the propulsion dolly M in FIGS. 2, 3 & 6 provides torque to the rear drive wheel….The system is also suited for vehicles driven by internal combustion engines, not shown, for feasible applications” as well as [0066] "Batteries on each vehicle will provide for emergency power backup.")
Regarding claim 9, Zayas and Timperman teach all of the limitations of claim 1 as shown above. Zayas also teaches that “Vehicles moving along elevated track sections will ride a loop until a space is available to leave and pickup passengers 35 and will then descend to pedestrian 
a lift mechanism configured to each receptacle of the one or more receptacles and extending from the conveying mechanism
the lift mechanism being configured for suspending each receptacle of the one or more receptacle at a predetermined height above a ground surface (see Fig. 33 and [0082] “A streamlined vehicle 10 is decoupled from its hangers 16 and automatically lowered to near proximity to the ground on tethers and/or cables 124 that are controlled by winch assemblies” and [0083] “The powered approach is preferred since the empty streamline vehicle 10 could be raised and reattached to hanger pads 126 so the system could be conveniently cleared and restarted in a minimum amount of time.”)
It would have been obvious to one of ordinary skill in the art to combine the lift mechanism taught by Timperman with the combination of Zayas and Timperman. Timperman shows in Fig 33 and [0082]-[0083] that the winch assembly can be used to unload the vehicles without the need for the spiral tracks of Zayas to get the vehicle down to ground level. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the lifting mechanism of Timperman for the spiral tracks of Zayas. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zayas in view of Timperman, further in view of Rypinski (U.S. Patent No. 3,861,315, hereafter known as Rypinski).
Regarding claim 4, the combination of Zayas and Timperman switches teaches all of the limitations of claim 3 as show above. Timperman further teaches:
the switching mechanism comprises a flange  (see Fig. 11 as well as [0073] “the switch rail 70 is stored at a level A…Switch rail 70 is raised into open 
wherein at the first position the flange is configured to allow transportation of each receptacle of the one or more receptacles along a guideway of the first set of guideways (see Fig. 11-12 and [0073] “the switch rail 70 is stored at a level A” switch rail at elevated position A allows vehicle to continue on primary guideway 66)
wherein at the second position the flange is configured to allow switching a lane of each receptacle of the one or more receptacles from the guideway of the first set of guideways to another guideway in the second set of guideways for parking (see Fig. 11 and [0072] “switch rail 70 will also move downward into substantial longitudinal alignment with primary guideway 66 and secondary guideway 68 as shown by phantom position 70A” 70A is the second position that will allow the vehicle to move onto secondary guideway 68)
The flanges in the system of Zayas and Timperman are mounted on switch pillars (see [0073] “Switch rail 70 is raised into open position 72 by appropriate jacks, cylinders, winch arrangements, etc. installed on switch pillars 72”), so the combination of Zayas and Timperman does not teach a flange mounted on each of the first set of guideways and second set of guideways. However, Rypinski teaches:
the switching mechanism comprises a flange mounted on each of the first set of guideways and the second set of guideways (see Fig. 22 and 23 and col. 11 lines 53- 58 "FIG. 22 shows the switches in position for crossover, whereas in FIG. 23 they are in normal position for through traffic. Each switch employs a relatively large structure 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of rotating switch mechanism of Rypinski for the elevating switch mechanism of Zayas and Timperman. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zayas in view of Timperman and Irwin et al. (U.S. Pre-Grant Publication No. 2013/0144428, hereafter known as Irwin).
Regarding claim 10, Zayas and Timperman teach all the limitations of claim 1 as shown above. Zayas further teaches:
a closure configured on each receptacle of the one or more receptacles (see Fig 2, 3 elements 20 and 21 and [0054] "A passengers module 19 as shown in FIGS. 2 & 3 will carry one passenger that gets inside the module lifting a front door 20 yet conventional side doors can also be used...a back door 21 opens to a storage trunk...Same principle applies to freight modules and cargo containers.")
the closure being operable between an open position and a closed position
Zayas further teaches in [0060] a control panel on the outside of the receptacle that allows an operator to input information. However, Zayas and Timperman do not teach the locking mechanism limitations of claim 10. Irwin teaches:
wherein the closure is configured with a locking mechanism being communicably coupled with the control unit and operable between an unlocked position and a locked position (see Fig 1A element 140 securement feature and [0050] "one embodiment of a location of a securement feature 140 on the door 136 of the storage receptacle...the securement feature may comprise a latching feature and a latch engagement and disengagement feature" and [0051] "the securement feature 140 is controllable in response to received signals...The received signals may come from a control unit...for example, the securement feature 140 is controllably disengaged so as to allow access to the securement receptacle...”)
the locking mechanism is operable to the unlocked position based on an authentication means input by the user (see [0102] "control unit 144 receives identification information from the user...In some embodiments, the identification comprises, for example, a username and password, a unique account number, and unique information stored in a computer readable medium. In some embodiments, the identification information provides input to the control unit by a user action, such as, typing, speaking, selecting, or scanning." [0106] " then the user is allowed to pick-up the item"  [0110] "control unit sends a signal to open the door 136 of the storage receptacle 132, and the door 136 of the receptacle 132 opens or is made accessible to the user by the control unit 114. In some embodiments, opening of the door comprises, for example, unlocking of the securement feature 140, or causing the door 136 of the receptacle to move to an opened position.")
It would have been obvious to one of ordinary skill in the art to combine the locking mechanism taught by Irwin with the system disclosed in Zayas and Timperman. Incorporating .
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zayas in view of Timperman and Priest (U.S. Pre-Grant Publication No. 2017/0358213, hereafter known as Priest).
Regarding claim 11, Zayas and Timperman teach all of the limitations of claim 1 as shown above. Zayas also teaches that "sensors in the vehicles allow a computer on board each vehicle to use a navigation software to determine the exact position of a vehicle at any time and program the fastest way to a destination" (see [0060]). However, Zayas and Timperman do not teach GPS sensors as used in claim 11. Priest teaches:
a Global Positioning System (GPS) sensor communicably coupled with the control unit for determining location of each receptacle of the one or more receptacles (see [0059] "Using triangulation or other location identification techniques (GPS...etc.), the location…of each UAV can be continuously monitored and reported back to the servers")
wherein the control unit determines the speed of each receptacle of the one or more receptacles transporting over the guideway network based on the rate of change in location of each receptacle of the one or more receptacles (see [0059] "Using triangulation or other location identification techniques (GPS...etc.), the...speed and direction of each UAV can be continuously monitored and reported back to the servers")
It would have been obvious to one of ordinary skill in the art to combine the GPS sensors taught by Priest with the combination of Zayas and Timperman. As stated in Priest [0005], “there is a need to coordinate…to avoid collisions…collisions will be a major problem due to the potential damage to deliveries as well as threats to people and property on the ground”. Incorporating Priest’s GPS system into the sensors previously mentioned in Zayas [0060] would allow the system of Zayas and Timperman to avoid collisions of receptacles in the system. Also, as Priest states in [0081], “one aspect of…management, especially for delivery 
Regarding claim 12, Zayas and Timperman teach all of the limitations of claim 1 as shown above. Zayas also teaches that "sensors in the vehicles allow a computer on board each vehicle to use a navigation software to determine the exact position of a vehicle at any time and program the fastest way to a destination" (see [0060]). Further, Zayas teaches that "The propulsion dolly motor will slow down or speed up controlled by a computer on board each vehicle to allow the vehicles to keep on rolling and merge without colliding with each other automatically" in [0062]. However, Zayas and Timperman do not explicitly teach the limitations of claim 12. Priest teaches:
a proximity sensor communicably coupled to the control unit and configured to each receptacle of the one or more receptacles for controlling the movement of the one or more receptacles during transportation (see [102] “some UAVs 50 can be equipped with radar to provide radar data surveying proximate landscape” and [103] “Through the data capture equipment, the UAVs are adapted to detect potential obstructions” and [0082] “The UAV is configured, with assistance and control from the air traffic control system to adjust the flying lane to overcome the obstacle”)
It would have been obvious to one of ordinary skill in the art to combine the proximity sensors taught by Priest with the combination of Zayas and Timperman. As stated in Priest [0005], “there is a need to coordinate…to avoid collisions…collisions will be a major problem due to the potential damage to deliveries as well as threats to people and property on the ground”. Priest [0007] also states “obstructions on or near the ground pose a significant risk”.  Incorporating Priest’s proximity sensors into the sensors previously mentioned in Zayas [0060] .
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zayas in view of Siegel et al. (U.S. Pre-Grant Publication No. 2015/0370251, hereafter known as Siegel).
Regarding claim 13, Zayas teaches:
A method for delivering a package via a package delivery system (see [0060] - [0065] for overview of programming freight trip, how receptacles are operated during pickup and drop off of freight)
the method comprising: receiving, by a control unit, a delivery information pertaining to the package from a user via one or more computing devices (see [0060] "An exterior control panel (not shown) or a remote control is used with freight modules to allow an operator to program a trip…The information is relayed wireless and over cable to computers at a master control that identifies each vehicle then handles and monitors vehicular flow along the tracks networks or trackways.")
the delivery information comprising a delivery location and instructions pertaining to the package to be delivered (see [0060] "Once inside a module all a passenger has to do to get to it's destination is to provide a verbal or panel command to program the vehicle to drive itself to a destination. An exterior control panel (not shown) or a remote control is used with freight modules to allow an operator to program a trip.")
computing, by the control unit, an optimal route in a first set of guideways of a guideway network for transporting each receptacle of one or more receptacles between a first station and a second station
the optimal route computed based on the delivery information received from the user, (see [0060] ""Once inside a module all a passenger has to do to get to it's destination is to provide a verbal or panel command to program the vehicle to drive itself to a destination. An exterior control panel (not shown) or a remote control is used with freight modules to allow an operator to program a trip… Location markers and conventional electronic signals in the tracks along with sensors in the vehicles allow a computer on board each vehicle to use a navigation software to determine the exact position of a vehicle at any time and program the fastest way to a destination…The information is relayed wireless and over cable to computers at a master control that identifies each vehicle then handles and monitors vehicular flow along the tracks networks or trackways.")
and transporting, by the control unit, each receptacle of the one or more receptacles via a conveying mechanism from the first station to the second station on the optimal route for delivering the package (see Fig 2 and 3 element 4 and [0048] "A propulsion dolly 4 in FIGS. 2 & 3 has two in-line wheels to roll along the tracks" as well as [0050] "An electric motor in the propulsion dolly M in FIGS. 2, 3 & 6 provides torque to the rear drive wheel…” as well as [0062] “The propulsion dolly motor will slow down or speed up controlled by a computer on board each vehicle to allow the vehicles to keep on rolling..”)
wherein the first station is a receiving location of the package and the second station is a delivery location of the package (see Fig. 11 and [0063] "Freight vehicles can use the same tracks layout for loading and unloading modules inside a warehouse” as well as Fig. 14 and [0064] "Freight vehicles can use a tracks layout similar to the one shown in 
and wherein the package delivery system comprises the one or more receptacles conveyable on the guideway network comprising the first set of guideways (see Fig. 1 element 19 and [0054] "freight modules can be any size and take any shape as long as they fit within the tracks boundaries and are able to traverse the curved and inclined track sections"; Fig 11 and [0063] "FIG. 11 is a schematic plan view of the tracks layout for leaving and picking up passengers at institutional, commercial and public spaces...Freight vehicles can use the same tracks layout for loading and unloading modules inside a warehouse”; and Fig. 13 and 14 and [0064] "FIG. 13 is a schematic plan view of several track layouts for leaving and picking up passengers and parking vehicles in suburban residential developments…Freight vehicles can use a tracks layout similar to the one shown in FIG. 14 for loading and unloading of modules at buildings, a warehouse or a stockpile yard.")
As stated above, Zayas teaches in [0060] that destination information for the receptacles is forwarded to a master control that handles vehicle flow along the guideways. Therefore Zayas implies, but does not explicitly teach, that the number and delivery locations of receptacles currently in operation is used to compute the optimal route. However, Siegel teaches:
the optimal route computed based on the delivery information received from the user, a number and delivery locations of receptacles currently in operation, a number of turns the receptacle of the one or more receptacles is required to take to reach the second station 
One of ordinary skill in the art would have recognized that applying the known technique of Siegel to Zayas would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Siegel to the teaching of Zayas would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such usage of the number of turns and the number and delivery locations of receptacles as a basis for computing an optimal route. Further, applying usage of the number of turns and the number and delivery locations of receptacles as a basis for computing an optimal route to Zayas would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient delivery of packages by the system through more optimal receptacle routing by accounting for the number of turns and vehicle congestion at the delivery location which could lengthen the delivery time.
Regarding claim 19, Zayas and Siegel teach all of the limitations of claim 13 as shown above. Zayas also teaches that "sensors in the vehicles allow a computer on board each vehicle to use a navigation software to determine the exact position of a vehicle at any time and program the fastest way to a destination" (see [0060]). Further, Zayas teaches that "The propulsion dolly motor will slow down or speed up controlled by a computer on board each vehicle to allow the vehicles to keep on rolling and merge without colliding with each other automatically" in [0062]. However, Zayas does not explicitly teach the limitations of claim 19. Siegel teaches:
monitoring, by the control unit, movement of each receptacle of the one or more receptacles during transportation, based on the readings received from a proximity sensor mounted on the receptacle (see [0028] “the drone 105 may have various sensors 235, for example vision systems, proximity sensors, light detection and ranging (“LIDAR”) sensors, etc.” and [0032] “When the drone 105 is following a flight plan it may have sensors to detect local obstacles and avoid collision and then returned to the flight 
One of ordinary skill in the art would have recognized that applying the known technique of Siegel to Zayas would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Siegel to the teaching of Zayas would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such proximity sensors. Further, applying proximity sensors to Zayas would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient collision avoidance and rerouting of receptacles upon reaching an obstruction.
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zayas in view of Siegel and Irwin et al. (U.S. Pre-Grant Publication No. 2013/0144428, hereafter known as Irwin).
Regarding claim 14, Zayas and Siegel teach all of the limitations of claim 13 as shown above. Zayas further teaches in [0060] a control panel on the outside of the receptacle that allows an operator to input information. Zayas teaches closures on each receptacle that are manually operable in [0054], but Zayas and Siegel do not explicitly teach closures that are operable by the control unit. However, Irwin teaches:
operating, by the control unit, a closure of each receptacle of the one or more receptacles for storing the package therein, upon receiving the delivery information from the user (see Fig. 3D steps 304D and [0123] "user input is requested relating to the size of the item for deposit. In some embodiments, the user may respond to this request by inputting, for example, the dimensions of the item for deposit," 318D and [0129] "the 
It would have been obvious to one of ordinary skill in the art to combine the automatically operated closures taught by Irwin with the method disclosed in Zayas and Siegel. The automatic opening is one of many possible “receptacle designating features that facilitate recognition of which of the several storage receptacles is accessible” as described in Irwin [0052]. With multiple compartments taught in Zayas as shown above, the automatic opening closure would clearly indicate to a user in what compartment to place a package. 
Regarding claim 17, Zayas and Siegel teach all of the limitations of claim 13 as shown above. Zayas further teaches in [0060] a control panel on the outside of the receptacle that allows an operator to input information. However, Zayas and Siegel do not teach any of the limitations of claim 17. Irwin teaches:
operating, by the control unit, a locking mechanism, configured to a closure of each receptacle of the one or more receptacles parked on a guideway of a second set of guideways to an unlocked position from a locked position for collecting the package by the user
wherein the locking mechanism is operable to the unlocked position based on an' authentication means input by the user (see [0102] "control unit 144 receives identification information from the user...In some embodiments, the identification comprises, for example, a username and password, a unique account number, and unique information stored in a computer readable medium. In some embodiments, the identification information provides input to the control unit by a user action, such as, typing, speaking, selecting, or scanning." [0106] " then the user is allowed to pick-up the item"  [0110] "control unit sends a signal to open the door 136 of the storage receptacle 132, and the door 136 of the receptacle 132 opens or is made accessible to the user by the control unit 114. In some embodiments, opening of the door comprises, for example, unlocking of the securement feature 140, or causing the door 136 of the receptacle to move to an opened position.")
It would have been obvious to one of ordinary skill in the art to combine the locking mechanism taught by Irwin with the method disclosed in Zayas and Siegel. Incorporating the locking mechanism into the method of Zayas and Siegel would “protect deposited items and to avoid accidental removal of the wrong item” (Irwin [0189]) during the system’s operation.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zayas in view of Siegel and Rypinski.
Regarding claim 15, Zayas and Siegel teach all of the limitations of claim 13 as shown above. Zayas further teaches:
conveying, by the control unit, each receptacle of the one or more receptacles to a guideway of a second set of guideways from the optimal route  (see vehicles parked on a second set of guideways outside homes and apartments  in Fig. 13 and 14 and [0064] “Sending vehicles to a designated parking space...is another option for row houses and apartments buildings” and [0060] “Location 
However, Zayas and Siegel do not teach using switches to convey receptacles to a second set of guideways. Rypinski teaches:
Using a switching mechanism to change guideways (see Fig. 22 and col. 11 lines 53-54 "FIG. 22 shows the switches in position for crossover" and col. 11 lines 55-58 “Each switch employs a relatively large structure capable of rotation around a center 111 and carrying a straight section 110 and a curved section 112.")
It would have been obvious to one of ordinary skill in the art to combine the switches taught by Rypinski with the method of Zayas and Siegel. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of switches of Rypinski for the steering mechanism of Zayas and Siegel. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zayas in view of Siegel and Rypinski, further in view of Metcalf (U.S. Patent No. 3,782,292, hereafter known as Metcalf).
Regarding claim 16, Zayas, Siegel and Rypinski teach all of the limitations of claim 15 as show above. Rypinski further teaches:
operating, more receptacles to the guideway of the second set of guideways via an intermediate guideway from the optimal route, upon reaching the second station (see Fig. 22 and 23 and col. 11 lines 53- 58 "FIG. 22 shows the switches in position for crossover, whereas in FIG. 23 they are in normal position for through traffic. Each switch employs a relatively large structure capable of rotation around a center 111 and carrying a straight section 110 and a curved section 112.")
wherein the intermediate guideway is configured to interconnect the first set of guideways with the second set of guideways (see switches of Fig. 22 and 23, element 113 and col 11 lines 58-60 "A stationary trackway 113 extends partway between trackways 108 and 109")
As shown above Rypinski teaches that the switch structure is rotatable, which highly suggests, but does not explicitly teach, the control unit operating an actuator connected to the switching mechanism to rotate the switch. However, Metcalf teaches:
The switching mechanism coupled to an actuator capable of moving the switch between a first and second position (see Fig. 4 element 74 and col 23 lines 16-20 “the actuating mechanism 74, which mechanism constitutes an actuator means operable for selectively moving the moveable, third guide rail 63 (63E) between its first and second positions.”)
The control unit being communicatively coupled to the switching mechanism (see Fig. 19 and col 24 lines 15-19 and 25-35 “A vehicle-to-wayside communication circuit 107 aboard the vehicle is operative to transmit, at periodic intervals, a signal indicative of the information stored in the on-board register 106 as to the vehicle identity and programed route.…Having received this information concerning route and vehicle identity, the automatic wayside/vehicle communication circuit 110 transmits the information to the automatic switch control logic circuit 112 which then translates the information into a control signal for positioning correctly the switch”)
It would have been obvious to one of ordinary skill in the art to combine an actuator operated by a control unit to move switches as taught by Metcalf with the combination of Zayas, Siegel and Rypinski. One of ordinary skill in the art would have recognized that applying the known technique of using actuators operated by a control unit to control switches in Metcalf to the switches of the combination of Zayas, Siegel and Rypinski would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Metcalf to the teaching of Zayas, Siegel and Rypinski would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such actuators to switches in guideway transportation systems. Further, applying actuators operated by a control unit to Zayas, Siegel and Rypinski would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient switch movement.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zayas in view of Siegel and Priest.
Regarding claim 18, Zayas and Siegel teach all of the limitations of claim 13 as shown above. Zayas also teaches that "sensors in the vehicles allow a computer on board each vehicle to use a navigation software to determine the exact position of a vehicle at any time and program the fastest way to a destination" (see [0060]). Siegel teaches that the drone has a GPS sensor mounted on it for monitoring location and communicating location to units communicably coupled to the transceiver (see [0038] “Transceiver 230 may also include a location determination technology that enables the determination of a current geographic position such as an asset location. Examples of location determination technology may include, without limitation, global positioning systems (GPS)… Transceiver 230 may also be configured to exchange drone location and vehicle location with network 114” and [0039] “transceivers 230 may be part of drone 105”). Siegel implies in [0040] that speed, but does not explicitly teach, is also monitored (see “These satellite-positioning systems may be coupled with a map-based 
monitoring, by the control unit, speed and location of each receptacle of the one or more receptacles based on the readings received from a Global Positioning System (GPS) sensor mounted on the receptacle and communicably coupled with the control unit (see [0059] "Using triangulation or other location identification techniques (GPS...etc.), the...speed and direction of each UAV 50 can be continuously monitored and reported back to the servers 200" and [0083] "continuing the communication during flight on the flying lane and receiving data from the one or more UAVs, wherein the data includes feedback during the flight (step 758)…During the flight, the feedback includes speed...and heading")
It would have been obvious to one of ordinary skill in the art to combine the GPS sensors taught by Priest with the method of Zayas and Siegel. As stated in Priest [0005], “there is a need to coordinate…to avoid collisions…collisions will be a major problem due to the potential damage to deliveries as well as threats to people and property on the ground”. Incorporating Priest’s monitoring of speed into the GPS sensors previously mentioned in Zayas and Siegel would allow the method of Zayas and Siegel to avoid collisions of receptacles in the system. Also, as Priest states in [0081], “one aspect of…management, especially for delivery applications, is efficiency since efficient routing can save time, fuel, etc. which is key for deliveries.” Incorporating Priest’s GPS system into the sensors previously mentioned in Zayas and Siegel would allow Zayas and Siegel to perform package deliveries more efficiently.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zayas in view of Irwin, further in view of Priest, Timperman and Rypinski.
Regarding claim 20, Zayas teaches:
A package delivery system (see Fig. 3 element 19 and [0054] “freight modules can be any size and take any shape as long as they fit within the tracks boundaries” as well as Fig. 11 and [0063] "FIG. 11 is a schematic plan view of the tracks layout for leaving and picking up passengers at institutional, commercial and public spaces...Freight vehicles can use the same tracks layout for loading and unloading modules inside a warehouse.")
the system comprising: one or more receptacles, each receptacle of the one or more receptacles configured for storing a package and conveyable on a guideway network between a first station and a second station (see Fig. 1 element 19 and [0054] "freight modules can be any size and take any shape as long as they fit within the tracks boundaries and are able to traverse the curved and inclined track sections"; Fig 11 and [0063] "FIG. 11 is a schematic plan view of the tracks layout for leaving and picking up passengers at institutional, commercial and public spaces...Freight vehicles can use the same tracks layout for loading and unloading modules inside a warehouse”; and Fig. 13 and 14 and [0064] "FIG. 13 is a schematic plan view of several track layouts for leaving and picking up passengers and parking vehicles in suburban residential developments…Freight vehicles can use a tracks layout similar to the one shown in FIG. 14 for loading and unloading of modules at buildings, a warehouse or a stockpile yard.")
the guideway network including a first set of guideways for allowing transportation of each receptacle of the one or more receptacles between the first station and the second station (see Fig 3 and [0045] disclose guideway design and Fig 13 and Fig 14 show a diagram for a first set of guideways between stations with lines with arrows.)
and a second set of guideways for parking each receptacle of the one or more receptacles on either of the first station and the second station (see Fig. 11-14 showing vehicles parked on a separate set of guideways and [0063] "FIG. 11 is a schematic plan view of the tracks layout for leaving and picking up passengers at institutional, 
one or more intermediate guideways, configured on the guideway network for interconnecting each of the first set of guideways and the second set of guideways (see Fig. 13, elements 38 and 39 and [0064] “These layouts provide either an entrance and exit track section 38 or a private loop 39.”)
each receptacle of the one or more receptacles comprises: a closure being operable between an open position and a closing position (See Fig 2,3 elements 20, 21 and [0054] "A passengers module 19 as shown…will carry one passenger that gets inside the module lifting a front door 20 yet conventional side doors can also be used...a back door 21 opens to a storage trunk...Same principle applies to freight modules and cargo containers")
a conveying mechanism being engaged to a guideway of the first set of guideways (see Fig 2 element 4 engaged on steel rails 3 and [0044] "the steel rails 3 that form a single track for the propulsion dolly 4 to roll within.")
the conveying mechanism comprising at least one wheel engaged to the guideway  (see Fig 2 and 3 element 4 and [0048] "A propulsion dolly 4 in FIGS. 2 & 3 has two in-line wheels to roll along the tracks" as well as [0050] "An electric motor in the propulsion dolly…provides torque to the rear drive wheel….The system is also suited for vehicles driven by internal combustion engines, not shown, for 
a control unit communicably coupled with one or more computing devices of a user for receiving a delivery information pertaining to the package (see [0060] “An exterior control panel (not shown) or a remote control is used with freight modules to allow an operator to program a trip…a computer on board each vehicle to use a navigation software to determine the exact position of a vehicle at any time and program the fastest way to a destination…The information is relayed wireless and over cable to computers at a master control that identifies each vehicle then handles and monitors vehicular flow along the tracks networks or trackways”)
the control unit being configured to operate the receptacle corresponding to the delivery information received from the one or more computing devices for delivering the package (see [0060] “An exterior control panel (not shown) or a remote control is used with freight modules to allow an operator to program a trip…a computer on board each vehicle to use a navigation software to determine the exact position of a vehicle at any time and program the fastest way to a destination” and [0062] "The propulsion dolly motor will slow down or speed up controlled by a computer on board each vehicle”)
the delivery information received by the control unit from the user via the one or more computing devices comprises a delivery location and instructions pertaining to the package to be delivered (see [0060] "Once inside a module all a passenger has to do to get to it's destination is to provide a verbal or panel command to program the vehicle to drive itself to a destination. An exterior control panel (not shown) or a remote control is used with freight modules to allow an operator to program a trip.")
wherein the control unit being communicably coupled with  (see [0062] "The propulsion dolly motor will slow down or speed up controlled by a computer on board each vehicle…”)
Also, as shown above Zayas teaches closures that are operated manually in [0054]. Zayas further teaches in [0060] a control panel on the outside of the receptacle that allows an operator to input information. Zayas also teaches receptacles having more than one compartment (elements 20 and 21 in [0054]).   However, Zayas does not expressly teach the locking mechanism and a closure operable by the control unit as disclosed in claim 20. 
Irwin further teaches:
wherein the closure is configured with a locking mechanism being communicably coupled with the control unit and operable between an unlocked position and a locked position (see Fig 1A element 140 securement feature and [0050] "one embodiment of a location of a securement feature 140 on the door 136 of the storage receptacle...the securement feature may comprise a latching feature and a latch engagement and disengagement feature" and [0051] "the securement feature 140 is controllable in response to received signals...The received signals may come from a control unit...for example, the securement feature 140 is controllably disengaged so as to allow access to the securement receptacle...”)
the locking mechanism is operable to the unlocked position based on an authentication means input by a user (see [0102] "control unit 144 receives identification information from the user...In some embodiments, the identification comprises, for example, a username and password, a unique account number, and unique information stored in a computer readable medium. In some embodiments, the identification information provides input to the control unit by a user action, such as, typing, speaking, selecting, or scanning" as well as [0106] " then the user is allowed to pick-up the item" and [0110] "control unit sends a signal to open the door of the storage receptacle, and the door of 
the control unit being communicably coupled with the closure, the locking mechanism,  (see [0110] "control unit sends a signal to open the door of the storage receptacle, and the door of the receptacle opens or is made accessible to the user by the control unit. In some embodiments, opening of the door comprises, for example, unlocking of the securement feature, or causing the door of the receptacle to move to an opened position.")
It would have been obvious to one of ordinary skill in the art to combine the locking mechanism and automatically operated closures taught by Irwin with the system disclosed in Zayas. Regarding the automatically operated closures, the automatic opening is one of many possible “receptacle designating features that facilitate recognition of which of the several storage receptacles is accessible” as described in Irwin [0052]. With multiple compartments taught in Zayas as shown above, the automatic opening closure would clearly indicate to a user in what compartment to place a package. Regarding the locking mechanism of Irwin, incorporating it into the system of Zayas would “protect deposited items and to avoid accidental removal of the wrong item” (Irwin [0189]) during the system’s operation.
Zayas also teaches that "sensors in the vehicles allow a computer on board each vehicle to use a navigation software to determine the exact position of a vehicle at any time and program the fastest way to a destination" (see [0060]). Further, Zayas teaches that "The propulsion dolly motor will slow down or speed up controlled by a computer on board each vehicle to allow the vehicles to keep on rolling and merge without colliding with each other automatically" in [0062]. However, the combination of Zayas and Irwin does not explicitly teach using a GPS sensor or proximity sensor in the manner of the limitations of claim 20. 
Priest further teaches:
a Global Positioning System (GPS) sensor communicably coupled with the control unit for determining location of the receptacle (see [0059] "Using triangulation or other location identification techniques (GPS...etc.), the location…of each UAV can be continuously monitored and reported back to the servers")
wherein the control unit determines the speed of the receptacle travelling on the guideway network based on the rate of change in location (see [0059] "Using triangulation or other location identification techniques (GPS...etc.), the...speed and direction of each UAV can be continuously monitored and reported back to the servers")
a proximity sensor communicably coupled to the control unit for controlling the movement of the receptacle during transportation (see [102] “some UAVs 50 can be equipped with radar to provide radar data surveying proximate landscape” and [103] “Through the data capture equipment, the UAVs are adapted to detect potential obstructions” and [0082] “The UAV is configured, with assistance and control from the air traffic control system to adjust the flying lane to overcome the obstacle”)
the control unit being communicably coupled with , the GPS sensor and the proximity sensor for controlling operation of the receptacle. (see [0059] "Using triangulation or other location identification techniques (GPS...etc.), the...speed and direction of each UAV can be continuously monitored and reported back to the servers" and [102] “some UAVs 50 can be equipped with radar to provide radar data surveying proximate landscape” and [103] “Through the data capture equipment, the UAVs are adapted to detect potential obstructions” and [0082] “The UAV is configured, with assistance and control from the air traffic control system to adjust the flying lane to overcome the obstacle”)
It would have been obvious to one of ordinary skill in the art to combine the GPS and proximity sensors taught by Priest with the combination of Zayas and Irwin. As stated in Priest [0005], “there is a need to coordinate…to avoid collisions…collisions will be a major problem due to the potential damage to deliveries as well as threats to people and property on the ground”. Incorporating Priest’s GPS system into the sensors previously mentioned in Zayas [0060] would allow the combination of Zayas and Irwin to avoid collisions of receptacles in the system. Also, as Priest states in [0081], “one aspect of…management, especially for delivery applications, is efficiency since efficient routing can save time, fuel, etc. which is key for deliveries.” Incorporating Priest’s GPS system into the sensors previously mentioned in Zayas would allow Zayas to perform package deliveries more efficiently. Priest [0007] also states “obstructions on or near the ground pose a significant risk”.  Incorporating Priest’s GPS system and proximity sensors into the sensors previously mentioned in Zayas [0060] would allow the combination of Zayas and Irwin to avoid collisions with not only other receptacles, but with potential foreign obstacles as well.
Zayas further teaches in [0051] that the freight vehicles use a steering mechanism in the propulsion dolly to select which fork the vehicle will take at an intersection of guideways. Zayas also teaches that “Vehicles moving along elevated track sections will ride a loop until a space is available to leave and pickup passengers 35 and will then descend to pedestrian level close enough to the ground to allow passengers to get in and out of the vehicles” and that receptacles “travel a spiral track section to get into a higher track or a lower one” in [0063]. Also in [0063] Zayas states the same track layout can be used for loading and unloading freight. However, the combination of Zayas, Irwin, and Priest does not explicitly teach a lift mechanism, using switches, or that the at least one wheel is engaged to the guideway via a hook member. Timperman teaches:
a conveying mechanism being engaged to a guideway of the first set of guideways, the conveying mechanism comprising at least one wheel engaged to the guideway via a hook member (see Fig. 9 elements 56 wheels and [0064] “Each wheel 56 could also incorporate its own electric motor, the plurality of which would more than propel and stop a streamline vehicle 10” as well as [0060] “hangers 18 in general have an inverted "J" shape” hangers are hook members as well as Fig. 9 element 14 and [0059] “various embodiments include a streamlined vehicle 10 that is suspended from a substantially flexible concave elevated guideway 12 by a truck system 14 that is pivotally connected through bearings 16 to at least one, and preferably two, hangers 18.”)
a switching mechanism for interconnecting the first set of guideways and the second set of guideways, (see switches of Fig. 10-12 and [0072]-[0073], especially [0072] “If the streamline vehicle 10 is to transfer to the secondary guideway 68, then transition member 74 will move downward to a phantom position 74A as shown in FIG. 14, and switch rail 70 will also move downward into substantial longitudinal alignment with primary guideway 66 and secondary guideway 68 as shown by phantom position 70A.”)
the switching mechanism comprising a flange  (see Fig. 11 as well as [0073] “the switch rail 70 is stored at a level A…Switch rail 70 is raised into open position 72 by appropriate jacks, cylinders, winch arrangements, etc. installed on switch pillars 72 in the vicinity of the switch 64” for first position and switching actuator and [0072] “switch rail 70 will also move downward into substantial longitudinal alignment with primary guideway 66 and secondary guideway 68 as shown by phantom position 70A” for second position)
wherein at the first position the flange is configured to allow transportation of each receptacle of the one or more receptacles along a guideway of the first set of guideways
and at the second position the flange is configured to allow switching a lane of each receptacle of the one or more receptacles from the guideway of the first set of guideways to another guideway in the second set of guideways for parking (see Fig. 11 and [0072] “switch rail 70 will also move downward into substantial longitudinal alignment with primary guideway 66 and secondary guideway 68 as shown by phantom position 70A” 70A is the second position that will allow the vehicle to move onto secondary guideway 68)
a lift mechanism including a first end mounted to the guideway network and another end coupled to the receptacle (see Fig. 33 element 119 and [0082] “A streamlined vehicle 10 is decoupled from its hangers 16 and automatically lowered to near proximity to the ground on tethers and/or cables 124 that are controlled by winch assemblies. The cable and winch assemblies emanate from hanger pads 126 such that the cables 124 are located on the vehicle's centerline” as well as [0083] for detailed design on the assembly)
the lift mechanism is configured to suspend the receptacle at a predetermined height above the ground surface (see Fig. 33 and [0082] “A streamlined vehicle 10 is decoupled from its hangers 16 and automatically lowered to near proximity to the ground on tethers and/or cables 124 that are controlled by winch assemblies” and [0083] “The powered approach is preferred since the empty streamline vehicle 10 could be raised and reattached to hanger pads 126 so the system could be conveniently cleared and restarted in a minimum amount of time.”)
the control unit being communicably coupled with  (see [0082] “A streamlined vehicle 10 is decoupled from its hangers 16 and automatically lowered to 
One of ordinary skill in the art would have recognized that applying the known techniques of Timperman to the combination of Zayas, Irwin, and Priest would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Timperman to the teaching of the combination of Zayas, Irwin, and Priest would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concave guiderails with switches, lifting mechanisms, and conveying mechanisms that mount at least one wheel on the guiderail via a hook member. Further, applying concave guiderails with switches, lifting mechanisms, and conveying mechanisms that mount at least one wheel on the guiderail via a hook member to the combination of Zayas, Irwin, and Priest would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient package delivery by allowing conveying mechanisms to switch guiderails and be lowered to ground level without the need for spiral tracks of Zayas, Irwin, and Priest.
The flanges in the system of Zayas, Irwin, Priest and Timperman are mounted on switch pillars (see [0073] “Switch rail 70 is raised into open position 72 by appropriate jacks, cylinders, winch arrangements, etc. installed on switch pillars 72”), so the combination of Zayas, Irwin, Priest and Timperman does not teach a flange mounted on each of the first set of guideways and second set of guideways. However, Rypinski teaches:
the switching mechanism comprising a flange mounted on each of the first set of guideways and the second set of guideways (see Fig. 22 and 23 and col. 11 lines 53- 58 "FIG. 22 shows the switches in position for crossover, whereas in FIG. 23 they are in normal position for through traffic. Each switch employs a relatively large structure capable of rotation around a center 111 and carrying a straight section 110 and a curved section 112.")
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of rotating switch mechanism of Rypinski for the elevating switch mechanism of Zayas, Irwin, Priest and Timperman. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                                                                                                
/GEORGE CHEN/Primary Examiner, Art Unit 3628